Citation Nr: 0430389	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hammertoes of the second position.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from January 1974 to 
January 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2002, a 
statement of the case was issued in November 2002, and a 
substantive appeal was timely received in December 2002.  

In June 2004, the veteran testified at a Board hearing at the 
RO.  


FINDINGS OF FACT

1.  By rating decision in December 1978, service connection 
for hammertoes was denied; he did not file a notice of 
disagreement.   

2.  In September 2001, the veteran requested that his claim 
of service connection for bilateral hammertoes of the second 
position be reopened. 

3.  Evidence received since the December 1978 rating decision 
is cumulative and does not bear directly and substantially 
upon the subject matter of whether the veteran's bilateral 
hammertoe deformity was incurred in or aggravated by service, 
or is otherwise related to service, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for bilateral hammertoe deformity in December 1978, which is 
final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004), 38 C.F.R. § 20.302 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the claim on appeal.  
The discussions in the rating decision and statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an October 2003 VCAA letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The claimant also was advised to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1); 38 
U.S.C. § 5103A(g).
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in October 2003 which was 
after the January 2002 rating decision on appeal.  Thus, 
notice was not given in accordance with the requirements set 
out by the Court in Pelegrini.  Nonetheless, the Board finds 
that for the reasons below, such an error constitutes 
harmless error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case and supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The Board notes a VA 
examination with opinion is not required unless new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii).  For reasons hereinafter explained, the 
Board finds that new and material evidence has not been 
received in this case.  The appellant has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran during his June 2004 hearing indicated that 
there was no outstanding evidence and that he had nothing 
further to submit. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

In a December 1978 rating decision, the veteran's claim for 
service connection for hammertoes was denied.  The veteran 
was notified of that determination and informed of appellate 
rights and procedures the following month.  However, the 
veteran did not file a notice of disagreement to initiate an 
appeal from the December 1978 rating decision.  The December 
1978 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In September 2001, the veteran requested that his service 
connection claim for bilateral hammertoes be reopened.  By 
regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the December 1978 rating decision 
to deny the veteran's claim for service connection for 
hammertoes was essentially based on the finding that the 
veteran's preexisting bilateral hammertoes were not 
aggravated by service.  In connection with his current 
attempt to reopen his service connection claim, additional 
evidence from the veteran has been received.  

Evidence at the time of the December 1978 rating consisted of 
service medical records and a November 1978 VA medical 
record.  The veteran's January 1974 entrance examination 
showed that he had deformed second toes on both feet.  June 
1974 records revealed he was treated for calluses.  The 
November 1978 VA medical record showed the veteran complained 
of bilateral hammertoes and had an operation whereby fusion 
of the PIP joints at 180 degrees was carried out.  The record 
indicated that the veteran's past history was unremarkable.  

Evidence received since the December 1978 rating decision 
includes the following:

VA medical records form June 1993 to October 1995 showed the 
veteran was hospitalized from June 1993 to July 1993 for drug 
rehabilitation.  The diagnosis on the discharge summary 
included claw toes.  His June 1993 medical history report 
indicated he had operations on both of his second toes and 
the physical examination indicated an impression of claw 
toes.  

An October 2001 private medical record from Dr. LEM showed 
that the veteran complained of developing hammertoes in 
service and his original surgery was performed in service.  
It was noted that over time, his bilateral hammertoe disorder 
increased in severity.  The veteran requested that the 
opinion confirm that since his surgery in service, he has had 
recurrent problems with his second toes of both feet.  

A private medical record from Unumprovident apparently dated 
May 2003 diagnosed the veteran with bilateral second 
hammertoes with DIPJ contracture and showed the veteran was 
treated for this disability in service.  

A May 2003 operative report from Healthsouth Surgery Center 
of Charlotte provided a postoperative diagnosis indicating 
second distal interphalangeal joint hammertoes, bilateral.  
Private medical records from Charlotte Orthopedic Specialists 
dated from August 2002 to June 2003 showed treatment for a 
hammertoe disability and indicated the veteran had bilateral 
second hammertoe surgery in May 2003.  An April 2002 record 
revealed that the veteran reported having surgery about 30 
years ago in service because his second toes were curled and 
he did have pins at that time.  The veteran reported his 
condition getting worst after the inservice surgery.  The 
examiner noted that there were well-healed incision dorsal 
PIPJ second toes bilateral.  Private medical records from 
September 2003 to October 2003 apparently showed further 
treatment for hammertoes.  

Private medical records from Miller Orthopaedic Clinic dated 
August 2003 to September 2003 indicated post-surgery follow-
up treatment.  

During his June 2004 hearing, the veteran testified that he 
had surgery on his toes in service in 1974 at Fort Jackson.  
He claimed that pins were left in his toes and he had 
subsequent problems.  He further asserted that he had a 
second surgery to remove the pins in 1975 at Fort Bragg 
shortly after he was separated from service.  There appear to 
be inconsistencies in the veteran's account because in an 
August 2002 statement he asserted that the military put pins 
in during his second surgery and they were removed in 1978 at 
which time his toes were not fused and this has caused him 
pain.  

The veteran's service medical records did not indicate toe 
surgery.  The veteran's December 1974 separation examination 
also did not show toe surgery or problems with hammertoes.  
As discussed above, the November 1978 VA record indicating 
fusion of PIP joints also reported that the veteran's past 
history was unremarkable.  Furthermore, the National 
Personnel Records Center in November 1978 certified that the 
veteran's available records had been forwarded.  Thus, it 
appears that 1974 records from Fort Jackson and 1975 records 
from Fort Bragg are unattainable 

The medical evidence received since the December 1978 rating 
decision is new, but it is not material.  The medical 
evidence shows that the veteran has been treated for 
hammertoes and has had surgery, however the evidence does not 
suggest aggravation during service or incurrence of the 
disability during service.  Any references to service in 
recently received medical reports appear to be historical 
accounts as reported by the veteran.  

In summary, the veteran has provided no new and material 
evidence that his current bilateral hammertoe disorder was 
incurred in or aggravated by his service.  Evidence received 
subsequent to the RO's December 1978 rating decision simply 
documents treatment many years after service and does not 
raise a reasonable possibility of substantiating the service 
connection claim for bilateral hammertoes of the second 
position.  As such, the evidence received subsequent to the 
RO's December 1978 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for bilateral hammertoes of 
the second position.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connation for bilateral hammertoes 
of the second position.  The appeal is denied.


	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



